DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT
                              July Term 2014

                     STEVEN JERMAINE DIXON,
                            Appellant,

                                    v.

STATE OF FLORIDA, DEPARTMENT OF REVENUE, CHILD SUPPORT
       ENFORCEMENT and KRISANNE MARIE TAIPALUS
                        Appellees.

                              No. 4D14-1678

                         [September 17, 2014]

   Appeal from the State of Florida, Department of Revenue; L.T. Case
No. 2000644165.

  Steve Dixon, Loxahatchee, pro se.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Toni C.
Bernstein, Senior Assistant Attorney General, Tallahassee, for appellee.

PER CURIAM.

  We accept the State’s concession of error, vacate the Final
Administrative Support Order, and remand to the Department of
Revenue for further proceedings.

  Reversed and remanded.

DAMOORGIAN, C.J., STEVENSON and CIKLIN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.